 1 William D. Hyslop
   United States Attorney
 2 DEREK TAYLOR
   Assistant United States Attorney
 3 Post Office Box 1494
   Spokane, WA 99210-1494
 4 Telephone: (509) 353-2767
 5
 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7   SOUTH HILL MARKET, a Washington
 8   entity; GEDION TEKLEMARIAM                   No. 2:19-cv-00073-SMJ
     TESFA, an individual and OGBAI
 9   GEBREMICHAEL TESFU, an
     individual,
10                                                UNITED STATES’ WITNESS LIST
                                  Plaintiffs,
11                    vs.

12   UNITED STATES; and U.S.
     DEPARTMENT OF AGRICULTURE
13   (USDA),

14                              Defendants.

15        Defendant United States of America, by and through its counsel of record,
16 William D. Hyslop, United States Attorney for the Eastern District of Washington,
17 and the undersigned Assistant United States Attorney, pursuant to the Court’s
18 Scheduling Order (ECF No. 19), hereby submits its list of witnesses to be used at trial
19 in the above-captioned case.
20        1.     Gedion Teklemariam Tesfa. 817 S. Perry Street, Spokane, WA. Mr.
21 Tesfa is a named plaintiff and owner of South Hill Market. Mr. Tesfa will testify
22 regarding South Hill Market’s operations and procedures since acquiring the business
23 in 2015. In addition, Mr. Tesfa appointed accountant Vicki Parker as South Hill
24 Market’s authorized representative in early communications with the United States
25 Department of Agriculture and Food and Nutrition Services (FNS).
26        2.     Vicki Parker. Padgett Business Services, 222 W. Mission Ste. 230,
27 Spokane, WA. Ms. Parker is South Hill Market’s accountant and authorized
28
     UNITED STATES’ WITNESS LIST - 1
     representative. She will testify to her role as accountant and communications with
 1
     South Hill Market, FNS, and documents supplied to FNS on South Hill Markets
 2
     behalf.
 3
           3.     Elizabeth Rivas. Los Angeles, California. Ms. Rivas is a Program
 4
     Specialist in the Investigations Analysis Branch with the United States Department of
 5
     Agriculture, FNS. She is expected to testify regarding her role and responsibility in
 6
     that position, as well as her involvement in the South Hill Market case.
 7
           4.     Richard Webber. 10610 North Iroquois Drive, Spokane, WA. Mr.
 8
     Webber was a contractor for INS, a subcontractor of the United States Department of
 9
10 Agriculture, FNS. He will testify about his role in that position as well as his May 15,
11 2018 site visit to South Hill Market.
12         Defendant reserves the right to amend this list based upon Plaintiff’s

13 submission of Plaintiff’s witness list.
14
           RESPECTFULLY SUBMITTED: July 2, 2020.
15
                                                  William D. Hyslop
16                                                United States Attorney
17
                                                  s/Derek T. Taylor
18                                                DEREK T. TAYLOR
                                                  Assistant United States Attorney
19                                                Attorneys for Defendant United States
20
21
22
23
24
25
26
27
28
     UNITED STATES’ WITNESS LIST - 2
                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on July 2, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such
 4
     filing to the following:
 5
 6
           Seth Rosenberg                          seth@seattlelitigation.net
 7
           Jimmy Garg                              jimmy@seattlelitigation.net
 8
     And to the following non CM/ECF participants:        N/A
 9
10
                                                   s/Derek T. Taylor
11                                                 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ WITNESS LIST - 3
